Name: Commission Regulation (EEC) No 1718/86 of 2 June 1986 limiting for the 1986/87 marketing year the production aid for cherries in syrup
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 3 . 6 . 86 Official Journal of the European Communities No L 149/23 COMMISSION REGULATION (EEC) No 1718/86 of 2 June 1986 limiting for the 1986/87 marketing year the production aid for cherries in syrup Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fuit and vegetables ('), and in particular Article 2(3) thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup (2), as amended by Regu ­ lation (EEC) No 485/86 (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 991 /84 fixed at 28 272 tonnes and 51 282 tonnes respectively the quantities of Bigarreau and other sweet cherries preserved in syrup, and Morello cherries preserved in syrup, which are eligible for aid ; whereas provisions should be laid down governing the distribution of these overall quantities among the various processing undertakings ; Whereas, for that purpose, data on total quantities produced during the last three years should be used as a basis ; Whereas Article 1 (2) of Council Regulation (EEC) No 461 /86 of 25 February 1986 laying down, on account of the accession of Spain and Portugal, rules on the produc ­ tion aid system in respect of processed fruit and vegeta ­ bles (4), provides that in cases where no minimum price for the raw material is established before the first move towards alignment of prices, the finished product obtained from such raw material shall not benefit from any production aid ; whereas as a consequence thereof no production aid shall be paid during the transitional period for cherries in syrup obtained from Morello cherries grown in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 1 . For the 1986/87 marketing year production aid for each processing undertaking shall be limited : (a) in the case of Bigarreau and other sweet cherries in syrup falling within subheading 20.06 B of the Common Customs Tariff, to 80,38 % ; (b) in the case of Morello cherries in syrup falling within subheading 20.06 B of the Common Customs Tariff, to 77,73 % . 2. The percentages referred to in paragraph 1 shall in respect of undertakings which have started their produc ­ tion before the 1984/85 marketing year apply to one-third of the net weight of the total quantity produced during the 1983/84, 1984/85 and 1985/86 marketing years. In respect of undertakings which have started their production during the marketing year : (a) 1984/85, the percentages shall apply to the half of the net weight of the total quantity produced during the 1984/85 and 1985/86 marketing years ; (b) 1985/86, the percentages shall apply to the net weight of the total quantity produced during that year. For the purpose of this paragraph the total quantity produced means the quantity of cherries in syrup obtained from Bigarreau and other sweet cherries, and Morello cherries respectively, which has been communi ­ cated to the competent authorities and approved by them. 3 . The total quantity produced as referred to in para ­ graph 2 shall not include Morello cherries in syrup obtained from cherries harvested in Spain or Portugal . Article 2 This Regulation shall enter into force on the day following its. publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 22. 0 OJ No L 54, 1 . 3 . 1986, p. 12. (&lt;) OJ No L 53, 1 . 3 . 1986, p. 15 . No L 149/24 Official Journal of the European Communities 3 . 6 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1986. For the Commission Frans ANDRIESSEN Vice-President